UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7845


ANTHONY HALL,

                Plaintiff - Appellant,

          v.

MR. L. J. FLEMING, Warden; MR. M. J. SANDSTROM, Security
Supervisor; MR. M. A. KEEN, Security Officer; MR. RATLIFF,
Security   Supervisor/Alternate    (IHO);   MR.   T.    LOWE,
Institutional Hearing Officer (IHO); MR. COX, Chief of
Security Supervisory; MR. SYKES, a/k/a Esych, Unit Manager,
Special Housing Unit, (SHU); MR. S. FULLER, Unit Manager, B-
Building; MS. Y. TAYLOR, Institutional Programs Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:12-cv-00406-JCT-RSB)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony    Hall   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Hall v. Fleming, No. 7:12-cv-00406-JCT-

RSB (W.D. Va. Oct. 17, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                              AFFIRMED




                                  2